Citation Nr: 0525458	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which established service connection for a left 
shoulder disorder evaluated as noncompensable (zero percent 
disabling).  The veteran appealed, contending that a 
compensable rating was warranted.

This case was previously before the Board in November 2004, 
at which time it was remanded for additional development.  As 
a preliminary matter, the Board finds that the RO 
substantially complied with the remand directives to the 
extent possible based upon the cooperation of the veteran.  
Therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Even taking into consideration the veteran's complaints 
of pain, there is no objective medical evidence to support a 
finding that the service-connected left shoulder disorder is 
manifest by limitation of motion, ankylosis, or malunion or 
nonunion of humerus and/or clavicle or scapula.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected left shoulder disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200-5203 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the initial grant of 
service connection for his left shoulder disorder.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue - as is the case here- section 7105(d) requires VA to 
take proper action and issue a Statement of the Case (SOC) if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue, if 
the section 5103(a) notice has previously been provided on 
the underlying claim.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).  

Here, preadjudication notice was sent to the veteran in July 
2002 regarding his original service connection claim.  This 
correspondence informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, similar 
correspondence was sent to the veteran in January 2005 by the 
Appeals Management Center (AMC) which specifically referred 
to the issue on appeal.  

In addition, the veteran has been provided with a copy of the 
appealed rating decision, the August 2003 Statement of the 
Case (SOC), and an April 2005 Supplemental Statement of the 
Case (SSOC), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has been accorded an examination in conjunction with 
this case.  Although the representative contended in a 
September 2004 statement that this examination was inadequate 
for rating purposes, the Board finds otherwise.  The 
representative proffered no examples of how this examination 
was inadequate, and the information contained in this 
examination is sufficient to evaluate the service-connected 
disability under the relevant Diagnostic Code(s).  Further, 
the veteran and his representative have had the opportunity 
to present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  In pertinent part, the 
Board's November 2004 remand was to obtain private medical 
records from a Dr. N, and the January 2005 correspondence 
specifically requested that the veteran provide the necessary 
release to obtain those records as well as any other records 
pertinent to his claim, but no response from the veteran 
appears to be of record regarding this request.  
Consequently, the Board concludes that the duty to assist has 
been satisfied to the extent possible based upon the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he is 
entitled to a compensable rating of at least 10 percent based 
upon painful motion of the left shoulder.  He has reported 
that he experiences pain when laying down, and sometimes for 
no reason.

The veteran's service medical records reflect that he 
sustained a fracture of his left clavicle while on active 
duty.

A private medical statement from Dr. N reflects that he 
treated the veteran in February 2003 for complaints of left 
shoulder pain.

In March 2003, the veteran underwent a VA medical examination 
of his left shoulder, at which he reported that sometimes the 
left shoulder was painful and that lying on the left side 
bothered him.  He also reported that occasionally there was 
pain and tingling in both arms.  

On examination, it was noted that the veteran was right 
handed, and that he did not appear to be in any pain.  
Examination of the left shoulder revealed no deformity or 
swelling.  However, there was mild tenderness on deep 
pressure at the acromioclavicular joint.  Range of motion for 
both active and passive tests was full, and power was 
satisfactory without pain.  Further, there was no 
neurological deficiency in the upper limb, and grip strength 
was strong.  In addition, it was noted that X-rays of the 
left shoulder had revealed healed fracture of the lateral end 
of the clavicle in satisfactory alignment.  Based on the 
foregoing, the examiner diagnosed history of injury to left 
shoulder in 1967, resulting in fracture of the lateral end of 
the clavicle, with no current residual impairment related to 
that injury, the healing was complete and satisfactory, with 
full range of motion and power in the shoulder.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity, while his left shoulder is the minor 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent rating.  38 C.F.R. § 4.71a.

Limitation of motion of the minor shoulder to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  An 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected left shoulder 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

A thorough review of the competent medical evidence shows no 
findings indicating that the left shoulder is manifest by 
ankylosis.  Therefore, Diagnostic Code 5200 is not for 
application in the instant case.

The Board acknowledges that the veteran experiences left 
shoulder pain.  However, even when taking into consideration 
these complaints of pain, there is no objective medical 
evidence which reflects that this pain results in limitation 
of motion so as to warrant a compensable rating under 
Diagnostic Code 5201.  As detailed above, he was found to 
have full range of motion on both passive and active testing 
on the March 2003 VA medical examination.  Accordingly, he 
does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 5201.

The March 2003 VA medical examination also noted that X-rays 
of the left shoulder had revealed healed fracture of the 
lateral end of the clavicle in satisfactory alignment.  As 
such, the medical evidence is against a finding that the 
service-connected left shoulder disorder is manifest by 
malunion or nonunion of the humerus and/or clavicle or 
scapula.  Therefore, he is not entitled to a compensable 
rating under either Diagnostic Code 5202 or 5203.  Moreover, 
it should be noted that the service-connected disability is 
residuals of a left clavicle fracture, and there is no 
indication that it has ever been manifested by impairment of 
the humerus.

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran meets or nearly 
approximates the criteria for a compensable rating for his 
service-connected left shoulder disorder.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board acknowledged the 
veteran's complaints of pain, and took into consideration the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, the 
Board was cognizant of the applicability of "staged" 
ratings pursuant to Fenderson, supra.  However, despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any distinctive periods where the functional 
impairment attributable to the veteran's complaints of left 
shoulder pain which would warrant a compensable schedular 
rating.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial compensable rating for a left 
shoulder disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


